Citation Nr: 0943253	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part 
denied entitlement to service connection for bilateral 
hearing loss.

The August 2006 rating decision also denied the claim to 
reopen entitlement to service connection for several eye 
conditions.  However, the Veteran withdrew his appeal of this 
issue in an October 2007 VA Form 9.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran contends that he incurred bilateral hearing loss 
as a result of service.  Specifically, in a September 2006 
notice of disagreement and the October 2007 VA Form 9, the 
Veteran stated that he was exposed to loud noise from a 
nearby landing zone for jets as a stevedore and from gunfire 
during training as a military police officer.  

The record demonstrates evidence of current bilateral hearing 
loss, as reported during March 2006 and April 2008 VA 
audiology evaluations.  The Veteran has reported an in-
service injury.  While there is no evidence to support 
exposure to acoustic trauma from aircraft, exposure to 
acoustic trauma from weapons training as a military police 
officer is consistent with the circumstances of his service.  
In April 2008, he was reported to have said during VA 
treatment that his hearing loss began in service after the 
noise exposure.  There is, however, evidence of exposure to 
noise as a civilian, inasmuch as service personnel records 
show civilian employment as a riveting machine operator, and 
the contemporaneous record does not report hearing loss until 
recent years.  Therefore, a VA examination is necessary to 
opinion an opinion as to the impact of in-service noise 
exposure on the current disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether current bilateral hearing loss 
was incurred or aggravated in service.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

In light of the acoustic trauma the 
Veteran incurred during weapons training, 
the examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability (at least as likely as not) 
that bilateral hearing loss had its onset 
in active service; is otherwise the 
result of disease or injury in service, 
including noise exposure; or was 
aggravated (underwent an increase in 
underlying disability) in service.  

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.

2.  If the benefit sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

